Exhibit 10.32
Amendment to Executive Employment Agreement
This Amendment (the “Amendment”) to Executive Employment Agreement is entered
into and is effective as of November 1, 2011, by and between Robert E.
Beauchamp, an individual (the “Executive”) and BMC Software, Inc., a Delaware
corporation (the “Employer”). The Employer and Executive are each a “party” and
are together “parties” to this Amendment.
RECITALS
The Employer and Executive have entered into that certain Executive Employment
Agreement, dated November 20, 2008, as amended (the “Employment Agreement”).
For good and valuable consideration, receipt of which is hereby acknowledged by
both the Employer and Executive, the parties desire to amend the Employment
Agreement as set forth below.
AMENDMENT
1. Section 6.4 of the Employment Agreement shall be deleted in its entirety and
replaced with the following:
“6.4 SEVERANCE
Should Executive’s employment with the Employer be terminated by the Employer
Without Cause or should Executive resign his employment with the Employer for
Good Reason, then, subject to Executive executing, and failing to revoke during
any applicable revocation period, the Severance Agreement and General Release
attached as Exhibit A to this Agreement within forty-five (45) days after
Executive’s termination of employment, the Employer will provide to Executive
the following: the Executive shall be entitled to:
(i) a lump sum payment equal to two (2) years of his then current Base Salary;
(ii) a lump sum payment equal to two (2) times his then current cash bonus
target amount; and
(iii) a lump sum payment of a prorated bonus for the bonus period during which
the termination of employment occurs determined by multiplying (A) the bonus, if
any, Executive would have been entitled to receive for such bonus period if
Executive’s employment had not terminated (based on actual performance during
such bonus period) by (B) a fraction, the numerator of which is the number of
days Executive was employed with the Company during the applicable bonus period
and the denominator of which is the total number of calendar days in such bonus
period.
Subject to Section 6.7, such lump sum payment under this Section will be made no
later than sixty (60) days following the Executive’s Separation from Service on
or after the date the Executive’s employment is terminated, provided, that if
such period of 60 days spans two taxable years, the severance will be paid in
the second taxable year, and provided, further, that the prorated bonus referred
to in Section 6.4(iii) above will be paid at the same time bonuses for the
applicable bonus period, if any, are paid to the Company’s executive officers
generally. Severance payments do not result in extending employment beyond the
termination date.”

 

 



--------------------------------------------------------------------------------



 



2. Section 6.5(a) of the Employment Agreement shall be deleted in its entirety
and replaced with the following:
“(a) If, within 12 months after a Change of Control, Executive’s position is
terminated by the Employer without Cause or Executive resigns his employment for
Good Reason, then, subject to Executive executing, and failing to revoke during
any applicable revocation period, the Severance Agreement and General Release
attached as Exhibit A to this Agreement within forty-five (45) days after
Executive’s termination of employment, the Executive shall be entitled to the
following in lieu of the amounts set forth in Section 6.4:
(i) a lump sum payment equal to two (2) years of his then current Base Salary;
(ii) a lump sum payment equal to two (2) times his then current cash bonus
target amount;
(iii) a lump sum payment of a prorated bonus for the bonus period during which
the termination of employment occurs determined by multiplying (A) the bonus, if
any, Executive would have been entitled to receive for such bonus period if
Executive’s employment had not terminated (based on actual performance during
such bonus period) by (B) a fraction, the numerator of which is the number of
days Executive was employed with the Company during the applicable bonus period
and the denominator of which is the total number of calendar days in such bonus
period;
(iv) vesting of Executive’s equity awards, if any, to the extent provided for
under the terms and conditions of the equity award agreements;
(v) a lump sum payment equal to the cost of COBRA coverage for eighteen (18)
months for continued medical benefits for the Executive and his dependents
(including his spouse) who were covered as of such termination event under the
medical benefit plan as in effect for employees of the Employer during the
coverage period, or the substantial equivalence; and
(vi) a lump sum payment equal to the aggregate of eighteen (18) months of
premiums for the Executive’s individual basic life insurance policy provided by
the Employer’s group life insurance carrier upon conversion of the Executive’s
coverage under the Employer’s group life insurance plan to an individual policy
as of such termination event, provided the Executive timely elects (but in no
event later than sixty (60) days after the Executive’s Separation from Service)
to convert his life insurance coverage provided under the Employer’s group life
insurance plan to an individual policy.

 

2



--------------------------------------------------------------------------------



 



Subject to Section 6.7, such lump sum payments under this Section 6.5 will be
made no later than sixty (60) days following the Executive’s Separation from
Service on or after the date the Executive’s employment is terminated. If,
however, the potential payment period resulting from the above provisions spans
two taxable years, the severance will not be paid until the second taxable year
and provided, further, that the prorated bonus referred to in Section
6.5(a)(iii) above will be paid at the same time bonuses for the applicable bonus
period, if any, are paid to the Company’s executive officers generally. Upon
Executive’s execution and delivery of Exhibit A, a Company representative will
execute and deliver to Executive Exhibit A, assuming the requirements of this
Agreement have been met. Severance payments do not result in extending
employment beyond the termination date.”
3. The foregoing amendments to the Employment Agreement shall be effective as of
the date written above. Except as modified above, the Employment Agreement
remains in full force and effect and this Amendment may be amended or altered
only in a writing signed by the Employer and Executive.
4. This Amendment constitutes the entire agreement between the Employer and
Executive relating to the Sections of the Employment Agreement discussed above
and supersedes and replaces any prior verbal or written agreements between the
parties as to the subject matter of those provisions.
IN WITNESS WHEREOF, Executive and the Employer have executed this Amendment as
of the date first above written.

            EXECUTIVE
      /s/ ROBERT E. BEAUCHAMP       Robert E. Beauchamp              BMC
SOFTWARE, INC.
      By:   /s/ HOLLIE S. CASTRO         Name:   Hollie S. Castro       
Title:   Senior Vice President, Administration     

 

3